Citation Nr: 1225976	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  09-04 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to a rating in excess of 20 percent for postoperative herniated nucleus pulposus of the lumbar spine.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1972 to February 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that continued a 20 percent rating for postoperative herniated nucleus pulposus of the lumbar spine.  In November 2010, a Travel Board hearing was held before a Veterans Law Judge (VLJ) who is no longer with the Board; a transcript of the hearing is associated with the claims file.  In February 2011 and June 2012, this matter was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The June 2012 Board remand directed the RO to arrange for the Veteran to be scheduled for a Travel Board hearing at his local RO as he indicated in May 2012 correspondence that he desired hearing.  

A review of the record, including the Veteran's claims file and "Virtual VA" (i.e., electronic records), found no indication that the action requested in the June 2012 Board remand was completed (or, in fact that there was any action in this matter before the case was returned to the Board).  As the action ordered in the previous remand has not been completed, and is necessary for proper adjudication of the matter, a remand to secure compliance with the previous request is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  

Accordingly, the case is REMANDED again for the following action:

Arrangements should be made for the Veteran to be scheduled for a Travel Board hearing at his local RO.  Notice of such hearing should be mailed to him at his current mailing address.  The case should then be processed in accordance with established appellate practices.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

